          Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 1 of 25



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

NATIONAL URBAN LEAGUE, et al.,              *

      Plaintiffs,                           *

v.                                          *          Civil Action No. GLR-20-2391

LOUIS DEJOY, in his official capacity as *
Postmaster General, et al.,
                                         *
      Defendants.
                                       ******
                            MEMORANDUM OPINION

      THIS MATTER is before the Court on a Motion for Preliminary Injunction or, in

the Alternative, Partial Summary Judgment filed by Plaintiffs National Urban League,

Common Cause, and the League of Women Voters of the United States, on behalf of

themselves and their members (collectively, “Plaintiffs”) (ECF No. 49). 1 The Motion is

ripe for disposition, and no hearing is necessary. See Local Rule 105.6 (D.Md. 2018). For

the reasons set forth below, the Court will deny the Motion.

                                I.   BACKGROUND

A.    Factual Background

      Plaintiffs advance this lawsuit against Defendants Louis DeJoy, in his capacity as

the United States Postmaster General, and the United States Postal Service (“USPS”)

(together with DeJoy, “Defendants”), alleging that Defendants have implemented changes


      1
         Also pending before the Court is a Motion of Members of Congress for Leave to
File an Amici Curiae Brief in Support of Plaintiffs (ECF No. 50). The Court will grant the
Motion nunc pro tunc and has taken the enclosed Amici Curiae Brief (ECF No. 50-1),
under advisement.
           Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 2 of 25



to USPS policies and procedures “with the purpose and intent to sabotage mail-in voting

in the upcoming 2020 national elections.” (Compl. ¶ 1, ECF No. 1). As Plaintiffs explain,

USPS “plays a critical role in every election,” and the upcoming general election will see

an “unprecedented level of voting by mail.” (Id. ¶¶ 35–39). Plaintiffs note that according

to some experts, “80 million votes could be submitted by mail this fall, more than twice

the number cast by mail in 2016.” (Id. ¶ 42). Polling has indicated that “voters who identify

as Democrats and/or who intend to vote for Democratic candidates are far more likely to

vote by mail in the November election than those who identify as Republicans and/or who

intend to vote for Republican candidates.” (Pls.’ Mem. Supp. Mot. Prelim. Inj. [“Motion”]

at 16, ECF No. 49-1). 2

       DeJoy assumed the position of Postmaster General in June 2020, and shortly

thereafter “began to implement major structural and operational changes at the Postal

Service.” (Compl. ¶ 45). These changes included: “The No Late or Extra Trips Policy”;

“The Restricted Overtime Policy”; the “Removal of Sorting Machines”; the “Elimination

of Collection Boxes”; and the “Deprioritization of Election Mail” (collectively, the “DeJoy

Policy Changes”). (Motion at 16–19). With respect to the “No Late or Extra Trips Policy,”

Plaintiffs allege:

               DeJoy directed that “late trips” and “[e]xtra trips” to ensure
               timely delivery of mail “are no longer authorized or accepted.”
               Further, the Postal Service directed postal workers to leave
               mail behind at distribution centers for delivery the following
               day if collecting it would delay letter carriers from their routes.
               Historically postal workers have been instructed not to leave

       2
      Citations to page numbers refer to the pagination assigned by the Court’s Case
Management/Electronic Case Files (“CM/ECF”) system.

                                               2
           Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 3 of 25



               letters behind and to make multiple trips if needed to ensure
               that mail is delivered on time. The Postal Service itself
               explained that “[o]ne aspect of these changes that may be
               difficult for employees is that – temporarily – we may see mail
               left behind or mail on the workroom floor or docks . . . which
               is not typical.”

(Compl. ¶ 49) (footnotes omitted). Plaintiffs describe the “Restricted Overtime Policy” as

follows:

               Postmaster General DeJoy ordered the elimination of overtime
               for Postal Service workers. Prior to the policy change,
               according to data from the American Postal Workers Union,
               almost 20 percent of all work done by Postal Service mail
               handlers, delivery drivers, and city carriers was done in
               overtime. . . . [T]he Postal Service informed employees that
               “[o]vertime will be eliminated” because the Postal Service is
               “paying too much in [overtime] and it is not cost effective.”
               With the elimination of overtime, the Postal Service will have
               significantly reduced capacity to process surges in mail in the
               weeks leading up to the November election.

(Compl. ¶ 48) (footnotes omitted). Regarding the “Removal of Sorting Machines,”

Plaintiffs allege:

               Postmaster General DeJoy moved to decommission one out of
               every ten Postal Service mail sorting machines in the Postal
               Service’s inventory, including one out of every seven Delivery
               Barcode Sorter (DBCS) machines. DBCS machines make up
               the bulk of the Postal Service’s mail sorting operation and are
               used to sort envelope mail, such as letters, postcards, and—
               critically—ballots. Delivery Barcode Sorting machines are
               capable of sorting through 35,000 pieces of mail per hour.
               According to Postal Service planning documents issued under
               Postmaster General DeJoy’s watch, the Postal Service planned
               to remove 671 mail sorting machines, including 502 DBCS
               machines, by September 30. Although White House Chief of
               Staff Mark Meadows disingenuously said in an interview on
               August 16 that the Postal Service would not decommission any
               more sorting machines before the November election, by the
               time he made that statement the Postal Service had already


                                             3
           Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 4 of 25



               decommissioned more than 95 percent of the sorting machines
               that were scheduled to be removed, according to Postal Service
               planning documents, including a significant number of sorting
               machines from processing and distribution centers in
               Baltimore, Gaithersburg, and Capitol Heights.

(Compl. ¶ 46) (footnotes omitted). Regarding the “Elimination of Collection Boxes,”

Plaintiffs specify that “Postmaster General DeJoy ordered the removal of Postal Service

collection mailboxes throughout the country. Mailboxes have reportedly been removed in

at least four states, including New York, Pennsylvania, Oregon, and Montana.” (Compl.

¶ 47) (footnotes omitted). Finally, Plaintiffs provide the following information regarding

the “Deprioritization of Election Mail”:

               Postmaster General DeJoy also ended the practice of treating
               all election mail as priority mail. According to Postal Service
               delivery standards, First-Class Mail is typically delivered in 2
               to 5 days, while Marketing Mail is delivered within 3 to 10
               days. Before Postmaster General DeJoy assumed the position
               of Postmaster General, it had been the practice of the Postal
               Service to prioritize the delivery of all election mail to meet
               First-Class delivery times no matter what class of mail was
               used to send it. According to a 2019 report from the Postal
               Service Office of Inspector General, 95.6 percent of 2018
               election mail was delivered within a 1-to-3-day service
               standard, which is functionally equivalent to the faster First-
               Class mail standard. The Postal Service informed
               congressional leaders on August 11, 2020, that it was ending
               the practice of prioritizing all election mail and to prepare for
               “slower delivery times” and an “increase[d] . . . risk that voters
               will not receive their ballots in time to return them by mail.”

(Compl. ¶ 52) (footnotes omitted). At no point did USPS submit the DeJoy Policy Changes

to the Postal Regulatory Commission for review. (Motion at 10). 3


       3
         The statute governing USPS provides that “[w]hen the Postal Service determines
that there should be a change in the nature of postal services which will generally affect

                                               4
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 5 of 25



       The DeJoy Policy Changes “had the cumulative effect of delaying mail delivery in

general and specifically impeding access to mail ballots.” (Compl. ¶ 45). Indeed, USPS

documentation and witness testimony demonstrate that “[a]lmost immediately after the

‘transformative’ changes were announced, the Postal Service experienced a precipitous,

nationwide decline in service. Beginning the week of July 11, the Postal Service’s on-time

service scores fell from an average of 87.90% over the prior 6 months to 80.99% (averaging

over categories of mail).” (Motion at 19). Plaintiffs explain the potential impact of election

mail delays in their Motion:

              A delay of even a single day in the delivery of ballots could
              disenfranchise hundreds of thousands of voters. In 31 States,
              ballots must be received (not sent) by Election Day. Based on
              historical data of when mail ballots are cast, between 3.7 and
              9.3 percent of all people who vote by mail are expected to cast
              their ballot on the Saturday before the election—between three
              and eight million individuals. But in the 31 States with Election
              Day ballot receipt deadlines, a ballot mailed on October 31 that
              is delivered in four days rather than three will not be counted
              at all.

(Id. at 21) (citations omitted).

       Plaintiffs further allege that Defendants’ actions were motivated by partisan bias.

For example, Plaintiffs cite to a tweet by President Trump in which he stated, “Republicans

should fight very hard when it comes to statewide voting by mail. Democrats are clamoring

for it. Tremendous potential for voter fraud, and for whatever reason, doesn’t work out well

for Republicans.” (Compl. ¶ 69). Another tweet by President Trump stated, “MAIL-IN


service on a nationwide or substantially nationwide basis, it shall submit a proposal, within
a reasonable time prior to the effective date of such proposal, to the Postal Regulatory
Commission requesting an advisory opinion on the change.” 39 U.S.C. § 3661(b).

                                              5
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 6 of 25



VOTING WILL LEAD TO MASSIVE FRAUD AND ABUSE. IT WILL ALSO LEAD

TO THE END OF OUR GREAT REPUBLICAN PARTY.” (Id. ¶ 71). Plaintiffs note that

DeJoy was “handpicked” by President Trump and has “donated hundreds of thousands of

dollars to Republican candidates, committees, and PACS in 2020[.]” (Id. ¶ 77).

       On August 18, 2020, DeJoy issued a statement purporting to roll back several of the

DeJoy Policy Changes. (Id. ¶ 79). Plaintiffs assert that DeJoy’s statement failed to remedy

certain critical changes “that have already impacted mail delivery and will likely have a

devastating impact on the ability of Americans to vote in the upcoming election[.]” (Id.

¶ 80). Despite this, “the Postal Service’s on-time scores have rebounded somewhat since

DeJoy was forced to reverse certain of the transformative changes.” (Motion at 21).

Plaintiffs note, however, that “as of early September, the Postal Service’s on-time score

remained well below what it was prior to the changes implemented by DeJoy.” (Id.).

B.     Procedural Background

       Plaintiffs filed the Complaint in this matter on August 18, 2020. (ECF No. 1). The

four-count Complaint alleges that: Defendants imposed an undue burden on the

fundamental right to vote in violation of the United States Constitution (Count I);

Defendants violated the First Amendment of the United States Constitution by engaging in

content and viewpoint discrimination (Count II); Defendants implemented the DeJoy

Policy Changes not in accordance with procedure required by law (Count III); and that

Defendants DeJoy and USPS have acted ultra vires in exceeding their statutory authority

(Count IV). (Compl. ¶¶ 82–112). Plaintiffs seek declaratory judgment, injunctive relief,

and attorneys’ fees and costs. (Id. at 34–35).


                                                 6
           Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 7 of 25



       On September 25, 2020, Plaintiffs filed a Motion for Preliminary Injunction or, in

the Alternative, Partial Summary Judgment. (ECF No. 49). In the Motion, Plaintiffs seek

the following injunctive relief:

               [1] Defendants should be enjoined from taking actions that risk
               delaying the timely delivery of election mail including by
               changing truck, delivery, or sorting schedules; restricting
               overtime; removing collection boxes; removing sorting
               machines; [or] deprioritizing election mail.

               [2] Defendants should be ordered to postmark and deliver all
               election mail mailed in the 21 days preceding the November 3,
               2020, election at least as fast or faster than the standards for
               First-Class Mail delivery set forth in 39 C.F.R. § 121.1.

               [3] [T]he Court should order Defendants to provide a copy of
               the order granting the injunction to all Postal Service
               employees in paper or electronic format.

               [4] [T]he Court should order Defendants to provide Plaintiffs’
               with updates regarding the status of the Defendants’
               implementation of the Court’s order.

(Motion at 44). Defendants filed a Response to Plaintiffs’ Motion on October 16, 2020.

(ECF No. 56). 4 Plaintiffs filed a Reply in support of their Motion on October 21, 2020.

(ECF No. 65). On October 22, 2020, the Court directed Defendants to file a surreply. (ECF

No. 66). Plaintiffs then filed a Notice of Supplemental Evidence in Support of their Motion

on October 25, 2020. (ECF No. 72). Defendants filed their Surreply on October 26, 2020.

(ECF No. 73). Defendants then filed a Notice of Supplemental Authority on October 27,




       4
        Defendants’ Corrected Response, which they submitted after the Clerk determined
that Defendants had improperly attached exhibits to their Response, was filed on October
19, 2020. (ECF No. 59).

                                              7
           Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 8 of 25



2020. (ECF No. 74). Plaintiffs filed a Response to Defendants’ Notice of Supplemental

Authority on October 28, 2020. (ECF No. 75).

C.     Related Litigation

       Before and during the pendency of this action, a host of other plaintiffs across the

country have filed and litigated similar actions seeking to enjoin the DeJoy Policy Changes.

See Washington v. Trump, No. 20-cv-3127 (E.D.Wash.); Jones v. U.S. Postal Serv., No.

20-cv-6516 (S.D.N.Y.); Richardson v. Trump, No. 20-cv-2262 (D.D.C.); NAACP v. U.S.

Postal Serv., No. 20-cv-2295 (D.D.C.); New York v. Trump, No. 20-cv-2340 (D.D.C.);

Johnakin v. U.S. Postal Serv., No. 20-cv-4055 (E.D.Pa.); Pennsylvania v. DeJoy, No. 20-

cv-4096 (E.D.Pa.); Vote Forward v. DeJoy, No. 20-cv-2405 (D.D.C.) (collectively, the

“Related Actions”). Like this action, these eight Related Actions, all of which were filed

on or around the same date as Plaintiffs’ lawsuit, seek permanent and injunctive relief

relating to the DeJoy Policy Changes, which will purportedly impact USPS’s ability to

facilitate mail-in voting during the 2020 election.

       Unlike in this action, plaintiffs in several of the Related Actions promptly filed

motions for preliminary injunction and requested expedited briefing schedules. As a result,

Plaintiffs’ Motion here has become ripe after courts in seven of the Related Actions have

granted preliminary injunctions to the plaintiffs in those cases. 5 In the one outstanding


       5
        See Washington v. Trump, No. 20-cv-3127 (E.D.Wash.) (filed Aug. 18, 2020; mot.
prelim. inj. filed Sept. 9, 2020; prelim. inj. entered Sept. 17, 2020); Jones v. U.S. Postal
Serv., No. 20-cv-6516 (S.D.N.Y.) (filed Aug. 17, 2020; mot. prelim. inj. filed Sept. 2, 2020;
prelim. inj. entered Sept. 25, 2020); Pennsylvania v. DeJoy, No. 20-cv-4096 (E.D.Pa.)
(filed Aug. 21, 2020; mot. prelim. inj. filed Sept. 2, 2020; prelim. inj. entered Sept. 28,
2020); New York v. Trump, No. 20-cv-2340 (D.D.C.) (filed Aug. 25, 2020; mot. prelim.

                                             8
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 9 of 25



Related Action, the parties stayed the action after they entered into a settlement agreement

in which Defendants agreed to comply with the Order issued in Pennsylvania v. DeJoy,

No. 20-cv-4096 (E.D.Pa.). See Joint Stip. Stay Case In Light of Sett. Agmt., Johnakin v.

U.S. Postal Serv., No. 20-cv-4055 (E.D.Pa. Oct. 8, 2020). None of those decisions are

currently being appealed and USPS has “committed in settlement agreements to maintain

its policies regarding election mail throughout the election[.]” (Defs.’ Resp. Mot. Prelim.

Inj. Alt. Partial Summ. J. [“Response”] at 9, ECF No. 59).

       Collectively, the seven preliminary injunctions impose substantial requirements on

USPS to ensure it timely delivers election mail. For instance, in Washington v. Trump, the

United States District Court for the Eastern District of Washington issued an order

enjoining USPS from, inter alia: (1) “continued implementation or enforcement of policy

changes announced in July 2020 that have slowed mail delivery”; (2) “deviating from the

USPS’s long-standing policy of treating election mail in accordance with First Class Mail

delivery standards”; or (3) “taking any actions in violation of the commitments made in the

‘Postmaster General Louis DeJoy Statement,’ dated August 18, 2020, such as removal or

decommissioning of any mail sorting machines, reducing hours at post offices, or closing

mail processing facilities[.]” See Order, Washington v. Trump, No. 20-cv-3127, slip op. at

12 (E.D.Wash. Sept. 17, 2020) (the “Washington Order”).


inj. filed Sept. 2, 2020; prelim. inj. entered Sept. 27, 2020); Vote Forward v. DeJoy, No.
20-cv-2405 (D.D.C.) (filed Aug. 28, 2020; mot. prelim. inj. filed Sept. 8, 2020; prelim. inj.
entered Sept. 28, 2020); Richardson v. Trump, No. 20-cv-2262 (D.D.C.) (filed Aug. 17,
2020; mot. prelim. inj. filed Aug. 20, 2020; prelim. inj. entered Oct. 8, 2020); NAACP v.
U.S. Postal Serv., No. 20-cv-2295 (D.D.C.) (filed Aug. 20, 2020; mot. prelim. inj. filed
Sept. 1, 2020; prelim. inj. entered Oct. 10, 2020).

                                             9
         Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 10 of 25



         In Jones v. United States Postal Service, the United States District Court for the

Southern District of New York has required that USPS, inter alia: (1) “to the extent that

excess capacity permits, treat all Election Mail as First-Class Mail or Priority Mail

Express”; (2) “authorize, and instruct, overtime to be used for the time period beginning

October 26, 2020 and continuing through November 6, 2020 to ensure the timely delivery

of Election Mail”; (3) “submit . . . a list of steps necessary to restore First-Class Mail and

Marketing Mail on-time delivery scores to the highest score each respective class of mail

has received in 2020. . . and . . . make a good faith effort to fully implement the listed

steps”; (4) “provide . . . a weekly update that includes . . . all data and information collected

regarding USPS’s handling of Election Mail and compliance with the USPS policies

regarding Election Mail, USPS recommended practices regarding Election Mail, and the

terms of this Order specifically pertaining to Election Mail”; and (5) “submit to the Court

and Plaintiffs a proposed memorandum to all USPS managerial staff” that, inter alia,

identifies and explains all USPS policy requirements and recommended practices

concerning the treatment of Election Mail, and further certify that all USPS managerial

staff have read and reviewed the memorandum. See Order, Jones v. U.S. Postal Serv., No.

20-cv-6516, slip op. at 83–87 (S.D.N.Y. Sept. 21, 2020) (the “Jones Order”), as amended

by Order, Jones v. U.S. Postal Serv., No. 20-cv-6516, slip op. at 23 (S.D.N.Y. Sept. 29,

2020).

         In Pennsylvania v. DeJoy, the United States District Court for the Eastern District

of Pennsylvania adopted the Order in Jones and imposed additional requirements on USPS.

For instance, “unless and until the Postal Service presents [the DeJoy Policy Changes] to


                                               10
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 11 of 25



the Postal Regulatory Commission and obtains an advisory opinion after a public hearing

is held pursuant to 39 U.S.C. [§] 3661(b) and 39 U.S.C. [§] 3661(c),” the court enjoined

USPS from, inter alia: (1) “continued implementation or enforcement of operational

changes announced in July 2020 reflected in the July 10, 2020 ‘Mandatory Stand-Up Talk:

All Employees’”; (2) “continued implementation or enforcement of the Guidelines

regarding transportation sent by Robert Cintron to Area Vice Presidents and other agency

representatives on July 11, 2020 and July 14, 2020”; and (3) the continued implementation

of new USPS policies concerning overtime, late and extra truck trips, and carrier start and

stop times that began during the time period of June 15, 2020 until September 16, 2020.

See Order, Pennsylvania v. DeJoy, No. 20-cv-4096, slip op. at 1–2 (E.D.Pa. Sept. 28, 2020)

(the “Pennsylvania Order”). The court subsequently clarified its order to state that, inter

alia:

              Defendants shall be deemed in compliance if they commit to
              and enforce the following . . . Transportation, in the form of
              late and extra trips is authorized and shall be used where
              reasonably necessary to meet service standards and service
              performance targets. . . . Extra transportation resources are
              authorized and shall be used to ensure that Election Mail
              reaches its intended destination in a timely manner. . . . Extra
              delivery and collection trips are authorized and shall be used to
              ensure, to the best of the Postal Service’s ability, that
              completed ballots entered on Election Day reach the
              appropriate election official by the state’s designated
              deadline. . . . Overtime, including penalty overtime, is
              authorized and shall be used to support all additional resources
              necessary to ensure that Election Mail is prioritized and
              delivered on time.

Order, Pennsylvania v. DeJoy, No. 20-cv-4096, slip op. at 1–2 (E.D.Pa. Oct. 9, 2020) (the

“Pennsylvania Order II”). These are just three of the seven preliminary injunctions in place


                                             11
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 12 of 25



precluding USPS from implementing the DeJoy Policy Changes, but they demonstrate the

breadth of the restrictions and requirements that have been placed on Defendants through

the Related Actions.

D.     Plaintiffs’ Reply and Subsequent Filings

       The Court is compelled to separately discuss Plaintiffs’ Reply and the parties’

subsequent filings, all of which post-date the injunctive relief ordered in the Related

Actions and set forth in part above, and which contain the parties’ characterizations of the

extent to which those orders adequately and fully address the relief sought by Plaintiffs in

this action. Plaintiffs’ Reply is particularly worthy of discussion because in it, Plaintiffs

appear to shift the scope of the relief they seek through their Motion.

       In their Reply, Plaintiffs assert the following regarding the deficiencies in the

existing preliminary injunctions as they relate to Plaintiffs’ request for relief:

              Defendants’ unlawful conduct is [not] entirely or sufficiently
              addressed by the injunctions issued in other cases. None of
              those injunctions has required Defendants to restore service
              performance to the status quo ante levels; enjoined
              Defendants’ “Cintron Guidelines,” which greatly restrict late
              and extra trips; or required restoration of sorting capacity.
              Defendants’ operational changes in these critical areas, which
              no existing injunction addresses, continue to severely and
              negatively affect mail delivery.
(Pls.’ Reply Supp. Mot. Prelim. Inj. Alt. Partial Summ. J. [“Reply”] at 1, ECF No. 65)

(citations omitted). 6 Later in the Reply, Plaintiffs characterize the specific relief they are

seeking slightly differently:


       6
         Plaintiffs reference to the “Cintron Guidelines” appears to refer to written
guidelines developed by Robert Cintron, USPS Vice President of Logistics. (Motion at 16–
17; Motion Ex. 13 [“Cintron Decl.”] ¶ 24, ECF No. 49-15).

                                              12
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 13 of 25



              The proposed order also directs the USPS to immediately
              reverse the Transformational changes that remain in place. It
              specifically requires the USPS to restore on-time performance
              to the service levels achieved earlier in 2020, before Defendant
              DeJoy took office. And it requires the USPS to provide daily
              reporting on its performance, including the specific actions it
              is taking to restore service.

(Id. at 18). As set forth in more detail below, these requests appear to differ from the relief

Plaintiffs seek through their original Motion.

       Plaintiffs then filed a Notice of Supplemental Evidence on October 25, 2020. In it,

they provide evidence of a “continued deterioration in performance levels on a nationwide

basis.” (Pls.’ Notice Suppl. Evid. Supp. Mot. Prelim. Inj. Alt. Partial Summ. J. [“Notice”]

at 1, ECF No. 72). Citing evidence from one of the Related Actions, Plaintiffs further allege

that “performance levels remain below the levels before Defendant DeJoy took office and

Defendants had failed to rescind the Cintron Guidelines.” (Id. at 3). Plaintiffs assert that

Defendants’ filings in the Related Actions have made clear “that they have the resources,

knowledge, and ability to restore the status quo ante, including restoring on-time

performance to the service levels achieved prior to Defendant DeJoy taking office.” (Id. at

3–4). Plaintiffs then cite a list of “[e]xtraordinary [m]easures” that Defendants have

authorized but not required their local offices to undertake pursuant to the injunction

entered in New York v. Trump, arguing that “[m]andating implementation of these

measures . . . likely would result in USPS restoring the status quo ante, such that

performance levels (at least for ballot delivery) would approach or exceed the on-time

delivery levels prevalent before Defendant DeJoy took office.” (Id. at 4–5) (citing Status

Report Ex. E, New York v. Trump, No. 20-cv-2340, ECF No. 64-1 at 22–24 (D.D.C. Oct.


                                              13
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 14 of 25



23, 2020)). They therefore urge this Court to require the Defendants to restore on-time

performance to status quo ante levels. (Id. at 5).

       Because Plaintiffs appeared to seek novel relief in their Reply, the Court ordered

Defendants to file a surreply regarding Plaintiffs’ Motion to better understand the narrowed

set of issues the Court determined were at the core of this dispute. (ECF No. 66). As set

forth in more detail below, Defendants’ Surreply and Notice of Supplemental Authority

(ECF Nos. 73, 74) address the need for the novel relief sought in Plaintiffs’ Reply and

Notice of Supplemental Evidence.

                                    II.   DISCUSSION

A.     Standard of Review

       To obtain a preliminary injunction, a plaintiff “must establish [1] that he is likely to

succeed on the merits, [2] that he is likely to suffer irreparable harm in the absence of

preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an injunction

is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).

Where the federal government is the opposing party, the balance of equities and public

interest factors merge. See Nken v. Holder, 556 U.S. 418, 435 (2009). Plaintiffs in this

matter seek an order requiring USPS to take particular actions, rather than seeking merely

to preserve the status quo. “Since preliminary injunctions are intended to preserve the status

quo during the pendency of litigation, injunctions that ‘alter rather than preserve the status

quo’ are particularly disfavored.” Profiles, Inc. v. Bank of Am. Corp., 453 F.Supp.3d 742,

747 (D.Md. 2020) (quoting Mountain Valley Pipeline, LLC v. 6.56 Acres of Land, 915




                                               14
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 15 of 25



F.3d 197, 216 n.8 (4th Cir. 2019)). In such cases, courts should grant the requested relief

only when the right to such relief is “indisputably clear.” Id.

B.     Analysis

       Courts evaluating motions for preliminary injunctions in the Related Actions have

set forth exhaustive analyses of the merits of the claims advanced by the plaintiffs in those

actions, which largely subsume the claims advanced by Plaintiffs here. The Court adopts

the analysis set forth by the United States District Court for the District of Columbia in

determining that: (a) like the National Association for the Advancement of Colored People

(“NAACP”) in the D.C. action, Plaintiffs in this action are likely to be able to establish

Article III standing; (b) Plaintiffs will likely succeed in establishing that USPS failed to

comply with 39 U.S.C. § 3661(b), which requires USPS to submit changes that “will

generally affect service on a nationwide or substantially nationwide basis” to the Postal

Regulatory Commission for an advisory opinion before implementing those policies; (c)

this Court likely has subject matter jurisdiction over Plaintiffs’ § 3661 claim; (d) Plaintiffs’

§ 3661(b) claim is likely reviewable by this Court pursuant to the ultra vires doctrine; and

(e) the balance of equities and public interest favor an injunction. See NAACP v. U.S.

Postal Serv., No. 20-cv-2295, 2020 WL 5995032, at *4–11, 13 (D.D.C. Oct. 10, 2020).

       The Court separately adopts the analysis set forth by the United States District Court

for the Southern District of New York in determining that Plaintiffs are likely to establish

that the DeJoy Policy Changes violated the First Amendment. See Jones v. U.S. Postal

Serv., No. 20-cv-6516, 2020 WL 5627002, at *23–26 (S.D.N.Y. Sept. 21, 2020). To the

extent that Plaintiffs’ claim in this matter diverges from the plaintiffs in Jones due to


                                              15
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 16 of 25



Plaintiffs’ allegations of viewpoint discrimination, the Court further finds that Plaintiffs

here are likely to establish that Defendants have engaged in impermissible viewpoint

discrimination in violation of the First Amendment. In particular, the Court views the

confluence of (1) DeJoy’s prolific support of the Republican party; (2) President Trump’s

tweets concerning the detrimental impact of large quantities of mail-in voting on the

Republican party, along with the objective data supporting that conclusion; and (3) the

temporal proximity between DeJoy becoming Postmaster General and implementing

policies that would tend to interfere with mail-in voting, as compelling circumstantial

evidence that the DeJoy Policy Changes were intended to suppress mail-in voting based on

hostility toward the Democratic party. See R.A.V. v. City of St. Paul, 505 U.S. 377, 386

(1992) (“The government may not regulate [speech] based on hostility—or favoritism—

towards the underlying message expressed.”).

       It is therefore left to the Court to determine whether Plaintiffs in this action have

established that they are “likely to suffer irreparable harm in the absence of preliminary

relief[.]” Winter, 555 U.S. at 20. At bottom, the Court finds that Plaintiffs have not

succeeded in making that showing and for that reason will deny Plaintiffs’ Motion.

       “[I]rreparable harm occurs when the threatened injury impairs the court’s ability to

grant an effective remedy.” Int’l Refugee Assistance Project v. Trump, 883 F.3d 233, 270

(4th Cir. 2018), vacated on other grounds, 138 S.Ct. 2710 (2018). “The loss of First

Amendment freedoms, for even minimal periods of time, unquestionably constitutes

irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373–74 (1976). However, the moving

party “must show the present threat of irreparable harm.” Direx Israel, Ltd. v. Breakthrough


                                            16
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 17 of 25



Med. Corp., 952 F.2d 802, 816 (4th Cir. 1991) (emphasis added). The harm can be “neither

remote nor speculative, but actual and imminent.” Id. at 812 (quoting Tucker Anthony

Realty Corp. v. Schlesinger, 888 F.2d 969, 975 (2d Cir. 1989)).

       This case presents an unusual set of facts. As set forth above, Defendants are already

subject to seven separate preliminary injunctions and one settlement agreement relating to

the DeJoy Policy Changes. The combined scope of those injunctions is broad and appears

to encompass substantially all of the relief Plaintiffs sought in their original Motion. For

example, Plaintiffs seek an order enjoining Defendants “from taking actions that risk

delaying the timely delivery of election mail including by changing truck, delivery, or

sorting schedules; restricting overtime; removing collection boxes; removing sorting

machines; [or] deprioritizing election mail.” (Motion at 44). In the Washington case, the

court enjoined Defendants from the “continued implementation or enforcement of policy

changes announced in July 2020 that have slowed mail delivery[.]” Washington Order at

12. The order further forbade Defendants from “taking any actions in violation of the

commitments made in the ‘Postmaster General Louis DeJoy Statement,’ dated August 18,

2020, such as removal or decommissioning of any mail sorting machines, reducing hours

at post offices, or closing mail processing facilities[.]” Id. Likewise, the court in

Pennsylvania v. DeJoy enjoined Defendants from the “continued implementation” of a

series of operational changes that encompassed substantially all of the changes set forth by

Plaintiffs in the language quoted above. See Pennsylvania Order at 1–2.

       Plaintiffs also requested that the Court require Defendants to “postmark and deliver

all election mail mailed in the 21 days preceding the November 3, 2020, election at least


                                             17
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 18 of 25



as fast or faster than the standards for First-Class Mail delivery[.]” (Motion at 44). In the

Washington case, the court enjoined Defendants from “deviating from the USPS’s long-

standing policy of treating election mail in accordance with First Class Mail delivery

standards[.]” Washington Order at 12. Similarly, the order in Jones required that

Defendants, “to the extent that excess capacity permits, treat all Election Mail as First-

Class Mail or Priority Mail Express.” Jones Order at 83.

       Plaintiffs next requested that the Court order Defendants to provide a copy of any

preliminary injunction order issued in this case to all USPS employees and provide

Plaintiffs with ongoing updates regarding their implementation of the Court’s order. The

injunctions entered in all of the Related Actions have contained provisions to this effect,

and the regular updates regarding Defendants’ implementation of those injunctions are a

matter of public record and therefore available for Plaintiffs to review. See, e.g., Jones

Order at 85–87 (requiring Defendants to “provide . . . a weekly update that includes . . . all

data and information collected regarding . . . compliance with . . . the terms of this Order

specifically pertaining to Election Mail[,]” and further requiring that Defendants submit to

the court a proposed memorandum to staff explaining the order and certifying that all

managerial staff had reviewed the memorandum). Accordingly, there are no apparent

distinctions between the relief sought in Plaintiffs’ Motion and the injunctive relief already

granted in the Related Actions.

       Through their Reply and Notice of Supplemental Evidence, and without amending

their original Motion, Plaintiffs appear to shift the relief they seek to certain items they

allege fall outside the scope of the existing injunctions. (Compare Motion at 44, with Reply


                                             18
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 19 of 25



at 1, 18). 7 In their Reply, Plaintiffs specify the following deficiencies in the existing

injunctions as they relate to Defendants’ ability to timely deliver election mail: “None of

those injunctions has required Defendants to restore service performance to the status quo

ante levels; enjoined Defendants’ ‘Cintron Guidelines,’ which greatly restrict late and extra

trips; or required restoration of sorting capacity.” (Reply at 1). The Court considers these

items in turn.

       First, Plaintiffs seek an order requiring Defendants to restore service performance

to the status quo ante levels, by which they mean “the status quo that prevailed before

DeJoy took office.” (Reply at 3). In the Proposed Order accompanying their Reply,

Plaintiffs specify that such an order would require Defendants to “restore on time

performance for first class mail to at least 93.88%, the highest on-time delivery score

achieved in 2020.” (Proposed Order at 3, ECF No. 65-2).


       7
         Parties are generally not permitted to change the relief they seek in a reply brief.
See Seneca Ins. Co. v. Shipping Boxes I, LLC, 30 F.Supp.3d 506, 512 (E.D.Va. 2014)
(declining consideration of arguments raised for the first time in reply because opposing
party did not have a full opportunity to respond); see also United States v. Murillo, No. 94-
81261, 2015 WL 1780724, at *3 n.3 (E.D.Mich. Apr. 20, 2015) (“This well-settled rule
generally is invoked where a party raises a new argument in support of the party’s motion
in its reply brief; however, the rule clearly also applies where a party
completely changes in its reply brief the relief that it originally sought in its motion. In
either context, the opposing party has not had an opportunity to respond to the movant’s
request.” (quoting Harris v. Lenawee Cnty., No. 07-11932, 2007 WL 4247639, at *1
(E.D.Mich. Dec. 4, 2007))). Plaintiffs should instead have amended their Motion, which
would have given Defendants the opportunity to respond to the new relief sought by
Plaintiffs.
       The Court is sympathetic, however, to the fact that Plaintiffs are seeking relief
subject to significant time constraints and may have viewed the prospect of “resetting” the
briefing as untenable. As a result, the Court granted Defendants the opportunity to file a
surreply in order to respond to the novel relief sought by Plaintiffs. Thus, the Court will
evaluate the relief sought by Plaintiffs in their Reply on the merits.

                                             19
        Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 20 of 25



       As an initial matter, the Court does not view this as a practicable or enforceable

request. The Court could no sooner order Defendants to restore on-time performance to

93.88%—on a time scale of less than two weeks—than it could order a baseball player to

achieve a .300 batting average over his next several games. USPS’s on-time performance

score is an holistic metric that reflects the result of a combination of a host of factors, some

internal to and controllable by USPS, and some external and outside of USPS’s control.

The Court cannot require a party to meet a metric it can only partially control.

       To the extent the matter is controllable by Defendants, however, it is already the

subject of an order in a Related Action. In response to similar concerns from the plaintiffs

in the Jones case, the Court ordered the following:

              No later than October 1, 2020, USPS shall submit to the Court
              a list of steps necessary to restore First-Class Mail and
              Marketing Mail on-time delivery scores to the highest score
              each respective class of mail has received in 2020, which are
              93.88 percent for First-Class Mail and 93.69 percent for
              Marketing Mail, and shall thereafter make a good faith effort
              to fully implement the listed steps.

Order, Jones v. U.S. Postal Serv., No. 20-cv-6516, slip op. at 3 (S.D.N.Y. Sept. 25, 2020)

(the “Jones Order II”). This order, which is already in place and which includes ongoing

requirements that Defendants regularly and publicly certify and describe their compliance,

squarely addresses the first element of relief sought by Plaintiffs in their Reply.

       Second, Plaintiffs seek an order “enjoin[ing] Defendants’ ‘Cintron Guidelines,’

which greatly restrict late and extra trips[.]” (Reply at 1). Although Plaintiffs never

expressly reference the “Cintron Guidelines” in their Motion or, indeed, the Complaint, the

Cintron Guidelines appear to refer to written guidelines developed by Robert Cintron,


                                              20
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 21 of 25



USPS Vice President of Logistics. (Motion at 16–17; Cintron Decl. ¶ 24). The guidelines

were prepared “to provide guidance to managers or supervisors with questions regarding

whether running late or extra trips would improve or hinder service performance.” (Defs.’

Surreply Supp. Defs.’ Resp. Pls.’ Mot. Prelim. Inj. Alt. Partial Summ. J. [“Surreply”] at 9,

ECF No. 73).

       To the extent the Cintron Guidelines “greatly restrict late and extra trips[,]” as

Plaintiffs allege, any such policies have been directly addressed by numerous orders in the

Related Actions. See, e.g., Pennsylvania Order at 1–2 (prohibiting the continued

implementation of “the Guidelines regarding transportation sent by Robert Cintron to Area

Vice Presidents and other agency representatives on July 11, 2020 and July 14, 2020” and

of any new USPS policies concerning late and extra trips). In its clarifying order, the

Pennsylvania court added that “[t]ransportation, in the form of late and extra trips is

authorized and shall be used where reasonably necessary to meet service standards and

service performance targets.” Pennsylvania Order II at 1.

       Pursuant to the orders in the Pennsylvania case, USPS also gave another “Stand-Up

Talk” to all employees in which it clarified that “[l]ate and extra trips . . . should be used

when they would facilitate the expeditious delivery of Election Mail” and that

“[t]ransportation, in the form of late and extra trips is authorized and shall be used where

reasonably necessary to meet service standards and service performance targets. The Postal

Service shall use extra trips to meet service commitments when feasible.” (Surreply at 11–

12). To ensure there was no confusion following the Stand-Up Talk, Cintron e-mailed Area

Vice Presidents and Managers of Operations Support—the same individuals who had


                                             21
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 22 of 25



received the initial Cintron Guidelines—to reiterate that “[a]t all times, including during

this election season, delayed trips and extra trips should be used as necessary to meet

service performance standards and to ensure the timely delivery of election mail.”

(Surreply at 12).

       Even more recently, the court in NAACP v. United States Postal Service required

that Defendants issue a notice to the same group of individuals who received the initial

Cintron Guidelines stating in no uncertain terms that “[t]he guidelines issued on July 14,

2020, by USPS Vice President of Logistics, Robert Cintron, regarding the use of late and

extra trips are rescinded[.]” Minute Order, NAACP v. U.S. Postal Serv., No. 20-cv-2295

(D.D.C. Oct. 27, 2020). In light of these orders, the Court agrees with Defendants that it

“need not require[] USPS to rescind the Cintron Guidelines to address the gravamen of

Plaintiffs’ concern—that the guidelines might interfere with the timely delivery of Election

Mail.” (Surreply at 10).

       Third, Plaintiffs seek an order requiring USPS to restore all “sorting machines that

have been disconnected (but not disassembled and removed) since May 1, 2020.”

(Proposed Order at 2). Plaintiffs have explained that the loss of sorting machines “risks

disenfranchising voters by materially slowing the delivery of unmarked ballots, registration

forms, and other election mail.” (Motion at 37). Once again, however, existing court orders

meaningfully remedy any harm this relief would tend to address. For example, in the

Washington case, the court ordered that “[i]f any . . . postal facility will be unable to

process election mail for the November 2020 election in accordance with First Class

delivery standards because of the Postal Service’s recent removal and decommissioning of


                                            22
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 23 of 25



equipment, such equipment will be replaced, reassembled, or reconnected[.]” Washington

Order at 12. That language was echoed by the court in the New York case. See Order, New

York v. Trump, No. 20-cv-2340, slip op. at 5 (D.D.C. Oct. 22, 2020).

       Defendants represent that in the wake of these orders, “(1) no additional mail

processing machines have been removed from service . . . ; (2) . . . 137 mail processing

machines have been returned to service; and (3) there are no outstanding requests from

facility heads to reconnect mail processing machines, nor have any such requests been

denied.” (Surreply at 17). Plaintiffs argue that the existing orders are insufficient because

they only require Defendants to restore sorting machines “only to the extent necessary to

ensure the Postal Service can comply with its prior policy of delivering election mail in

accordance with First Class delivery standards[.]” (Reply at 7 n.1) (internal quotation

marks and citation omitted). The timely delivery of election mail, however, is precisely the

alleged irreparable harm at issue in this dispute.

       Plaintiffs seek an injunction that “alter[s] rather than preserve[s] the status quo.”

Profiles, Inc., 453 F.Supp.3d at 747 (quoting Mountain Valley Pipeline, LLC, 915 F.3d at

216 n.8). Such injunctions “are particularly disfavored” and require the right of relief to be

“indisputably clear.” Id. In light of the evidence proffered by Defendants, and in the

absence of any clear explanation from Plaintiffs regarding why the current injunctions

imposed on Defendants are insufficient to address the harm caused by decommissioned

sorting machines, the Court cannot conclude that it is “indisputably clear” that the absence

of additional sorting machines is likely to cause irreparable harm to Plaintiffs.




                                             23
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 24 of 25



       Finally, to the extent that Plaintiffs truly view any remaining deficiencies in USPS’s

ability or intent to timely deliver Election Mail as perils to our democracy, they have

litigated this case in a manner inconsistent with that concern. Unlike the plaintiffs in every

one of the Related Actions, Plaintiffs here waited over five weeks from the time they filed

their Complaint to file their Motion for Preliminary Injunction. Also unlike the plaintiffs

in the Related Actions, Plaintiffs in this case made no effort to move this Court for an

expedited briefing schedule on their Motion. As a result, Plaintiffs did not file their Reply

until less than two weeks before Election Day. In their Reply, Plaintiffs appeared to seek

new relief from this Court, requiring the Court to grant Defendants time to file a surreply.

Any Order by this Court that created substantive new obligations for USPS—an Order that

could realistically have come no earlier than a week prior to Election Day—would have

done more to sew confusion than to increase the ability for Plaintiffs to safely participate

in the election. Put simply, not only have Plaintiffs failed to demonstrate how the existing

injunctions imposed on Defendants do not cover the relief Plaintiffs seek in their Motion

or Reply, they have also failed to convince this Court that implementing any substantive

change at this late stage of the election would actually decrease the chance that Plaintiffs

are disenfranchised in this election. As a result, Plaintiffs have failed to demonstrate that

they are likely to suffer irreparable harm in the absence of preliminary relief.




                                             24
       Case 1:20-cv-02391-GLR Document 76 Filed 10/29/20 Page 25 of 25



                              III.   CONCLUSION

      For the foregoing reasons, the Court will deny Plaintiffs’ Motion for Preliminary

Injunction (ECF No. 49). 8 A separate Order follows.

Entered this 29th day of October, 2020.



                                                            /s/
                                                George L. Russell, III
                                                United States District Judge




      8
       The Court declines at this stage to rule on Plaintiffs’ Partial Motion for Summary
Judgment. Accordingly, the Court will direct Defendants to respond to Plaintiffs’
Complaint within thirty days of the Order accompanying this Opinion.

                                           25
